                                                                                               ANTHONY L. MARTIN
                                                                                           1   Nevada Bar No. 8177
                                                                                               Anthony.martin@ogletreedeakins.com
                                                                                           2   AMY L. HOWARD
                                                                                               Nevada Bar No. 13946
                                                                                           3   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           4   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           5   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           6   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
                                                                                           7
                                                                                               Attorneys for Defendant Credit One Bank, N.A.
                                                                                           8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           9
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                  FOR THE DISTRICT OF NEVADA

                                                                                          11
                                                                                               KAREN SHIELDS,                                        CASE NO.: 2:19-cv-00934-JAD-NJK
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12
                                                                                                                      Plaintiff,
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               vs.                                                     STIPULATION AND ORDER TO
                                                                                          14                                                           EXTEND TIME TO RESPOND TO
                                                                                               CREDIT ONE BANK, N.A.; CREDIT ONE                     DEFENDANT’S MOTION TO DISMISS
                                                                                          15   FINANCIAL, a Nevada Corporation;                               (First Request)
                                                                                               SHERMAN FINANCIAL GROUP, LLC, a
                                                                                          16   Delaware Limited Liability Company,

                                                                                          17                          Defendants.

                                                                                          18
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and 7-1, Defendant Credit One Bank, N.A. (“Defendant”) and
                                                                                          19
                                                                                               Plaintiff Karen Shields (“Plaintiff”) (collectively referred to as the “Parties”), by and through their
                                                                                          20

                                                                                          21   respective counsel of record, hereby stipulate and agree to extend the time for Plaintiff to respond to

                                                                                          22   Defendant’s Motion to Dismiss, from September 5, 2019 to September 13, 2019. The Parties also

                                                                                          23   stipulate and agree to extend the time for Defendant to file its Reply in Support of its Motion to
                                                                                          24   Dismiss to September 25, 2019. The Parties are requesting this extension due to Defense counsel’s
                                                                                          25
                                                                                               previously scheduled vacation. This is the Parties’ first request to extend the time for Plaintiff to
                                                                                          26
                                                                                               respond to Defendant’s Motion to Dismiss, and for Defendant to file its Reply in Support thereof.
                                                                                          27

                                                                                          28
                                                                                                      This requested extension of time is sought in good faith and not for purposes of causing any
                                                                                           1

                                                                                           2   undue delay.

                                                                                           3          IT IS SO STIPULATED.

                                                                                           4
                                                                                                      Dated this 29th day of August, 2019.
                                                                                           5
                                                                                               LAW OFFICES OF MICHAEL P. BALABAN                   OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           6                                                       & STEWART, P.C.
                                                                                           7
                                                                                                 /s/ Michael P. Balaban                              /s/ Amy L. Howard
                                                                                           8   Michael P. Balaban                                  Anthony L. Martin
                                                                                               10726 Del Rudini Street                             Amy L. Howard
                                                                                           9   Las Vegas, NV 89141                                 3800 Howard Hughes Parkway
                                                                                               Telephone: 702.586.2964                             Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Attorneys for Plaintiff Karen Shields               Las Vegas, NV 89169
                                                                                          11                                                       Telephone: 702.369.6800
                                                                                                                                                   Attorneys for Defendant Credit One Bank N.A.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                 ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                      IT IS SO ORDERED.
                                                                                          15

                                                                                          16                                           UNITED STATES
                                                                                                                                               STATESDISTRICT/MAGISTRATE
                                                                                                                                                         DISTRICT JUDGE  JUDGE
                                                                                                                                       Dated: August 29, 2019.
                                                                                          17                                           DATED:
                                                                                          18
                                                                                                                                                                                         39819691.1
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                               2
